Exhibit 10.2

 

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the 8th
day of April, 2013, by and between MILLER CREEK RESIDENCES, LLC (“Seller”) and
TRADE STREET OPERATING PARTNERSHIP, L.P. (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of February 22, 2013 (“Agreement”); and

 

WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

 

1.          The recitations heretofore set forth are true and correct and are
incorporated herein by this reference.

 

2.          The Agreement as amended by this Amendment remains in full force and
effect. To the extent of any inconsistency between the terms of this Amendment
and the terms of the Agreement, the terms of this Amendment shall supersede and
control to the extent of such inconsistency. Terms not otherwise defined herein
shall have the meaning set forth in the Agreement.

 

3.          Section 6.1(c) of the Agreement is hereby amended to reflect that
the definition of “Inspection Period” shall expire at the end of May 10, 2013.

 

4.          The Final Deposit portion of the Earnest Money will be in the form
of good funds and not in the form of a letter of credit.

 

5.          This Amendment may be executed in any number of counterparts, each
of which, when executed, shall be deemed an original and all of which shall be
deemed one and the same instrument. Facsimile transmission signatures of this
Amendment shall be deemed to be original signatures.

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  SELLER:       MILLER CREEK RESIDENCES, LLC, a   Delaware limited liability
company       By: RMD-Memphis, LLC, an Alabama limited Liability company, its
Manager                 By: /s/ Robert B. Crumpton III       Name: Robert B.
Crumpton III       Title: Manager       Date: 4/8/13             BUYER:      
TRADE STREET OPERATING PARTNERSHIP, L.P., a Delaware limited partnership        
    By: Trade Street OP GP, LLC, a Delaware limited liability company, its
General Partner               By: Trade Street Residential, Inc., a Maryland
corporation, its Sole Member                 By: /s/ Bert Lopez       Name: Bert
Lopez       Title: CFO       Date: 4/8/13

 

 

 

